1 ge 9:18-cv-80176-BB Document 237-21 Trent HELGE OM chatlepP Docket 07/03/2019 Page 1 of 2

cj Qi |S 0 More ¥ Next Blog»
r 7

  

Wednesday, January 16, 2013

Liberty Payment (2)

Design by Human Ltd [to be] CO1N Ltd (UK) was started in Oct 2012. DBH hereafter CO1N

Panopticrypt (and hence myself) was made a director in 01 Jan 2013. This is after the liberty

payment.

http://www. formations direct. com/companysearchlist?name=number=08248988

Money was added as original capital to CO1N in Oct 2012.

At 06 Jan 2013, the trust holds $6,566,450.11 in Liberty, Two accounts. One to DK

| have arranged to transfor $5,270,895.98 into my account under loan. And | will use $5,175,000 of

this to pay W&K.

Money into CO1N
Tulip Trust (Tulip Trading Ltd) - Liberty Account
To
CO1N Ltd (UK) — via “Craig Wright R&D”
On

30 Oct 2012

 

 

 

 

 

 

 

 

ot : i
eae aerate tates i ogre eel Amhara a ety

Pathe mm teste ih i ae ca

hitp//recordcapture.blogs pot.com.aw2013/04/3.htm!
CONFIDENTIAL

 

 

craig.steven.wright@gmail.com NewPost Design Sign Out

About Me

Cralg Wright

View my complete protite
. | oe

Blog Archive

 

> 2015 (1)
» 2014 (1)
¥ 2013 (4)
& July (1)
> June (1)
¥ January (2)
Liberty Payment (2)
Liberty Paid

m 2012(5) B

1/2
DEF_00000195
ig0sseRSe 9:18-cv-80176-BB Document 237-215, FIRE Baht bP Docket 07/03/2019 Page 2 of 2

Posted by Craig Wright at 5:25 PM o

No comments:

Post a Comment

Enter your carnment

Comment as: Craig Wright (Cc ¥

| Publish | Preview

Newer Post

http:/recordcapture.blogspot.com.auw/2013/04/3.html
CONFIDENTIAL

 

Home

 

Sign out

Notify me

Older Pest

Simple template, Powered by Blogger

2/2
DEF_00000196
